DETAILED ACTION
This action is in response to communications filed on 02//01/2021 in which claims 1 and 10 are amended and claims 1-20 are still pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s application claims benefit of U.S. Provisional Application No. 62/352,890, filed on June 21, 2016, which is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on  09/29/2017, 01/05/2018, and 01/06/2020 are being considered by the examiner. 

Drawings
 
The drawings were received on 06/21/2017.  These drawings are acceptable.
	
	Response to Arguments
Applicant’s amends and remarks filed 02/01/2021 have been fully considered by the examiner. 
Regarding the arguments directed to the rejection of claims 1-18 under 35 USC 102, the applicant’s remarks have been consider and the rejection of claims have been updated to address the amended claim language. The applicant argues that the cited prior art fails to anticipate the amended 
In response, the examiner notes the Iyer references teaches the following concepts:
a performance parameter threshold associated with each of the plurality of AI models;
Iyer teaches that a predetermine criteria can be associated with each of the plurality of predictive models in 0010; where the predictive criteria can use a threshold comparison to manage the update and training of the models, in 0033 and in 0050-0054.
 execute a first database command selecting, from the database, an AI model in the plurality of AI models, wherein at least one feature identified within the evaluated response communication includes the at least one parameter; and
The claims recites that a feature can be one of the parameters therefore the broadest reasonable interpretation is that a feature can be a parameter. The Iyer reference does teach selecting from the set of models a classification model applied to the input data x containing features as the associated data points and evaluating them as the evaluated response from the user to identify a class label, in 0050-0053. 
 train the AI model in real-time with the received evaluated response communication, comprising, a) upon receipt of the evaluated response communication, and before a training set threshold based on a threshold number of data points needed to train the AI model is complete, inputting the at least one feature as the at least one parameter 
Iyer teaches a process for determining the completion of training the classifier model as part of the updating process based on a performance threshold comparison to detect when the threshold for collecting data in a observation time period, as the claimed threshold number of data points needed to train the AI model is complete, this process is than used reduce the period to an amount that does not exceed the original time when the performance threshold was evaluated to integrate the training data as part of the updating process, in 0053-0064.
See detail mapping in the current rejection below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (Pub. No.: US 2007/0220034, hereinafter ‘Iyer’) in view of Morin et al (US Patent Pub. No. 2016/0350870, hereinafter ‘Morin’).

Regarding independent claim 1 limitations, Iyer teaches a system for training of an Al model, the system comprising:
memory comprising (in 0066: … In a distributed computing environment, program modules can be located in both local and remote memory storage devices.): a model database (in 0044-0046: The system 1000 can also include a model repository 1006 that receives and stores one or more data mining models 1008 (denoted MODELl, ... , MODELN)... The system 1000 can also include a database server system 1012 which interfaces to the model repository 100 [claimed database]…) coupled to a network (in 0075: The computer 1202 may operate in a networked environment using logical connections via wired and/or wireless communications to one or more remote computers, such as a remote computer(s) 1248… ) and storing a plurality of Artificial Intelligence (AI) models, each associated with at least one parameter (in 0044-0046: : The system 1000 can also include a model repository 1006 that receives and stores one or more data mining models 1008 (denoted MODELl, ... , MODELN) … and in 0033: …The system 100 can include a data mining model component 102 for developing and/ or training a data mining model on a dataset. The system 100 can also include an update component 104 for updating the data mining model ( or models) in realtime according to prede­termined criteria. The predetermined criteria can be based on scheduling data, version data, the amount of data being processed, the type and/or importance of the data being processed, and so on.)
a performance parameter threshold associated with each of the plurality of Al models; (in 0010: In another aspect, the invention functions in con­junction with model versioning and version comparison to detect significant changes and retain updated models only if a threshold criterion is met.; and in 0033: …The system 100 can include a data mining model component 102 for developing and/ or training a data mining model on a dataset. The system 100 can also include an update component 104 for updating the data mining model ( or models) in realtime according to prede­termined criteria [claimed performance parameter threshold]… and example predetermined threshold criteria, in 0053: … the quality of the mining model being generated therefrom and/or the amount of change computed between models… Based on a qualitative description parameter that is a measure of how well the model describes the data, or a prediction parameter that provides some measure of how well the trained model predicts data patterns or behavior, the LR component learn and reason to make adjustments to sliding window parameters accordingly. For example, if the description measure falls below a predetermined level)
a first user device coupled to the network (in 0073: A user can enter commands and information into the computer 1202 through one or more wired/wireless input devices, e.g., a keyboard 1238 and a pointing device, such as a mouse 1240. Other input devices…); receive, from a user, via a user interface, a response … transmitted by at least one server coupled to the network; (user device for receiving input from user, in 0073: These and other input devices are often connected to the processing unit 1204 through an input device interface 1242 that is coupled to the system bus 1208, but can be connected by other interfaces, …)
 and generate an evaluation for the response … (claimed evaluation for the response as a class membership, in 0050: … The classifier can also output a confidence that the input belongs to a class, that is, f(x)=confidence(class(x)). Such classification can employ a probabilistic and/or other statistical analysis ( e.g., one factoring into the analysis utilities and costs to maximize the expected value to one or more people) to prognose or infer an action that a user desires to be automatically performed.); and the at least one server comprising a computing device coupled to the network and being configured to (server in a network computer computing devices, in 0029: … By way of illustration, both an application running on a server and the server can be a component. One or more components can reside within a process and/or thread of execution, and a component can be localized on one computer and/or distributed between two or more computers):
receive an evaluated response communication comprising the response and the evaluation from the first user device (receiving process, in 0050: … The classifier can also output a confidence that the input [claimed x input from the user device] belongs to a class [claimed evolution of the response input x], that is, f(x)=confidence(class(x)) [claimed process for receiving the input and evaluated response to compute (f(x))]. Such classification can employ a probabilistic and/or other statistical analysis ( e.g., one factoring into the analysis utilities and costs to maximize the expected value to one or more people) to prognose or infer an action that a user desires to be automatically performed; and receiving an evaluated response communication by LR component to monitor model update (e.g. training), in 0049-0053: The learning and reasoning (LR) component 1002 can learn system behaviors and reason about what changes to be made…For example, a process for determining when to perform a training model update can be facilitated via an automatic classifier system and process…, the classifier can be employed to determine which location will be selected for model processing... For example, consider a trained mining model that is applied against data extracted [claimed the evaluation from the first user device] in a 5-month wide sliding window, which is being moved every two weeks. Based on a qualitative description parameter that is a measure of how well the model describes the data, or a prediction parameter that provides some measure of how well the trained model predicts data patterns [claimed evaluated response communication comprising the response and the evaluation from the first user device] or behavior, the LR component learn and reason to make adjustments to sliding window parameters accordingly…);
execute a first database command selecting, from the database, an AI model in the plurality of AI models, wherein at least one feature identified within the evaluated response communication includes the at least one parameter (claimed identified features as data points of the input data including at least one parameter x1 or xn set x=(x1, x2, …xn), in 0050: A classifier is a function that maps an input attribute vector, x=(xl, x2, x3, x4, xn), to a class label class(x) [claimed selected class model]….; and in 0053: …For example, consider a trained mining model that is applied against data extracted [claimed identified features] in a 5-month wide sliding window, which is being moved every two weeks. Based on a qualitative description parameter that is a measure of how well the model describes the data, or a prediction parameter that provides some measure of how well the trained model predicts data patterns [claimed evaluated response that identifies a data pattern feature with the input data extracted in observation window of the claimed selected model] or behavior,….); train the AI model in real-time with the received evaluated response communication (train in real-time, in Abstract: A realtime training model update architecture for data min­ing models. The architecture facilitates automatic update processes with respect to evolving source/training data…; the updating process includes the received data, by the LR component, in 0053: …For example, consider a trained mining model that is applied against data extracted in a 5-month wide sliding window [claimed received communication including the claimed extracted features], which is being moved every two weeks. Based on a qualitative description parameter that is a measure of how well the model describes the data, or a prediction parameter that provides some measure of how well the trained model predicts data patterns [claimed received communication including the claimed evaluated response that identifies a data pattern feature with the input data extracted in observation window of the claimed selected model] or behavior,…); 
upon receipt of the evaluated response communication (the LR system monitoring the classifier evaluated response for determining model update, in 0049-0050: The learning and reasoning (LR) component 1002 can learn system behaviors and reason about what changes to be made... For example, a process for determining when to perform a training model update can be facilitated via an automatic classifier system and process. Moreover, where the database server 1012 has data that is, for example, distributed over several locations, the classifier can be employed to determine which location will be selected for model processing…), and before a training set threshold based on a threshold number of data points needed to train the Al model is complete, inputting the at least one feature as the at least one parameter into the Al model: (based on receiving the classifier data monitored by the LR system, in 0053: In one example, the LR component 1002 can monitor mining results associated with a sliding window with respect to the quality of the mining model being generated therefrom and/or the amount of change computed between models. For example, consider a trained mining model that is applied against data extracted in a 5-month wide sliding window [claimed training set threshold time period for capturing a threshold number of data points needed to train the Al model], which is being moved every two weeks [claimed threshold period before a training set threshold based on a threshold number of data points needed to train the Al model is complete]. Based on a qualitative description parameter that is a measure of how well the model describes the data, or a prediction parameter that provides some measure of how well the trained model predicts data patterns or behavior, the LR component learn and reason to make adjustments to sliding window parameters accordingly… ); 
comparing a value associated with the at least one parameter with the performance parameter threshold for the AI model; (comparing in 0053: …For example, consider a trained mining model that is applied against data extracted in a 5-month wide sliding window, which is being moved every two weeks. Based on a qualitative description parameter that is a measure of how well the model describes the data, or a prediction parameter that provides some measure of how well the trained model predicts data patterns or behavior, the LR component learn and reason to make adjustments to sliding window parameters accordingly. For example, if the description measure [claimed compared value] falls below a predetermined level, the LR component can control the automatic adjustment com­ponent 1004 to reduce the window width to four months in an attempt to improve the measure Once the measure improves [compares the measurement value to the predetermined level exceeds the predetermined threshold as claimed], the LR component 1002 can signal the adjustment component 1004 to continue at the present settings or even to relax back to the 5-month wide window. )
and responsive to a determination that the at least one parameter exceeds the performance parameter threshold, determining a completion of the training of the AI model without meeting or exceeding the training set threshold; and (in 0053: …For example, consider a trained mining model that is applied against data extracted in a 5-month wide sliding window, which is being moved every two weeks. Based on a qualitative description parameter that is a measure of how well the model describes the data, or a prediction parameter that provides some measure of how well the trained model predicts data patterns or behavior, the LR component learn and reason to make adjustments to sliding window parameters accordingly. For example, if the description measure falls below a predetermined level, the LR component can control the automatic adjustment com­ponent 1004 to reduce the window width to four months in an attempt to improve the measure… Once the measure improves [claimed determination], the LR component 1002 can signal the adjustment component 1004  to continue at the present settings [claimed  determined completion of training of the AI model to the present settings that do not exceed the 5-month widow claimed training set threshold] or even to relax back to the 5-month wide window.)
execute a second database command updating a model status identifier associated with the AI model indicating that the AI model is trained. (in 0043: “FIG. 9 illustrates a flow diagram of a methodology of utilizing model versioning in accordance with an inno­vative aspect. At 900, a first data mining model is received and trained on a dataset. At 902, the first trained model is tagged with version data. The version data [claimed model status identifier] can be a number and/or timestamp information, for example. At 904, the first rained model is updated to become a second version model having second version data associated therewith [and update a model status identifier when the AI model is trained]. At 906, the first and second models are compared to obtain results. At 908, the results are analyzed against predetermined change criteria. At 910, if the change meets the criteria, flow is to 912 to employ the second model. Alternatively, if the results do not meet the criteria, the first model is retained…”; using an associated second set of instructions, in 0063-0064. )
While Iyer discloses the information processing system for modeling and inferring user behavior based on monitored user input data, as disclosed above, Iyer does not expressly teach claim 1 limitations:
receive, from a user, via a user interface, a response to a question transmitted …
and generate an evaluation for the response to the question; 
However, Morin does expressly teach claim 1 limitations:
receive, from a user, via a user interface, a response to a question… (in 0040-0042: The tax return preparation engine 112 includes a user interface 115 to gather and receive user data 116 from the user and to present selected questions 117 to the user, to progress the user through the tax return preparation process,…); 
and generate an evaluation for the response to the question (tax preparation engine evaluates user responses to classify the response, in 0006-0008: … The tax return preparation system disclosed herein receives user data, applies the user data to a predictive model to enable the predictive model to deter­mine a likelihood of the user benefiting from an itemized deduction… For example, when the output of a predictive model is greater than a first threshold, the tax return preparation system determines that a user is highly likely to benefit from filing an itemized deduction, and when the output of the predictive model is less than a second threshold, the tax return preparation system determines that the user is highly likely to benefit from filing a standardized deduction.; and in 0071: …in response to delivery of tax return questions to the user, according to one embodiment. The instructions include an analytics module having one or more predictive models that receive the user data and, in response to receipt of the user data, generates a score that is repre­sentative of a likelihood that the user will decrease a taxable income for the user by filing the itemized deduction more than by filing a standardized deduction in a tax return for the user, according to one embodiment; and in 0038: The service provider computing environment 110 represents one or more computing systems such as, but not limited to, a server, …the service provider com­puting environment 110 includes a tax return preparation system 111 that utilizes one or more predictive models to determine a likelihood of a user benefiting from itemizing his/her deductions ); 
The Iyer and Morin references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and data processing methods for training artificial intelligent models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for processing user data as question responses used to train machine learning models to make inferences as disclosed by Morin with the method of information processing method for predicting data patterns as disclosed by Iyer.
One of ordinary skill in the arts would have been motivated to combine the teaches of Yuan and Chen to develop analytics that capture information associated with the particular circumstances of the user experience  (Morin, 0002-0003). Doing so would improve customer experience and provide a more personized customer experience.

Regarding claim 2, the rejection of claim 1 is incorporated and Iyer in combination with Morin further teaches the system of claim 1, 
wherein the at least one server is configured to: identify the AI model associated with the received evaluated response communication; (Iyer teaches the server configure using a communication technology to transfer inform between a server the information processing system , in [0082]-[0083]: “The system 1300 also includes one or more serv­er(s) 1304. The server(s) 1304 can also be hardware and/or software ( e.g., threads, processes, computing devices). The servers 1304 can house threads to perform transformations by employing the invention, for example. One possible communication between a client 1302 and a server 1304 can be in the form of a data packet adapted to be transmitted between two or more computer processes… Communications can be facilitated via a wired (including optical fiber) and/or wireless technology. The client(s) 1302 are operatively connected to one or more client data store(s) 1308 that can be employed to store information local to the client(s) 1302 (e.g., cookie(s) and/or associated contextual information)…” in [0035]-[0036] “At 200, a data mining model is developed and trained on a dataset. At 202, an event is detected which triggers an automatic (and realtime) update process for updating the existing model [received communication comprises a response and evaluation]. At 204, the model is updated. [0036] FIG. 3 illustrates a model update system 300 that further employs an event detection component 302 for detecting an update triggering event in accordance with another aspect [received communication comprises a response and evaluation]. As before, the system 300 includes the model component 102 for developing and initial training of a data mining model, and the update component 104 for update processing of the model [identify the AI model associated with the received evaluated response communication]…)

Regarding claim 3, the rejection of claim 2 is incorporated and Iyer in combination with Morin further teaches the system of claim 2, wherein the training status comprises one of: trained; or untrained. (Iyer teaches the training status captured as the associated data version stored with the AI data model, as trained, in [0043]: “FIG. 9 illustrates a flow diagram of a methodology of utilizing model versioning in accordance with an inno­vative aspect. At 900, a first data mining model is received and trained on a dataset. At 902, the first trained model is tagged with version data [wherein the training status comprises one of: trained]. The version data can be a number and/or timestamp information, for example... This process can continue. That is, the next update model version can be compared against the model retained for processing. In another implementation, the comparison can be made only against sequential versions of models. In other words, the first version is compared to the second version, the second version against the third version, and so on [wherein the training status comprises one of: trained].” And the status used to create new model structures with a status of untrained for mining new data, in [0061]: “…The DDL part of DMX includes DDL statements which can be used to create, process, delete, copy, browse, and predict against data mining models, for example, create new data mining models [wherein the training status comprises one of: untrained] and mining structures (via CREATE MINING STRUCTURE, CREATE MINING MODEL), delete exist­ing data mining models and mining structures (via DROP MINING STRUCTURE, DROP MINING MODEL), export and import mining structures (via EXPORT, IMPORT), and copy data from one mining model to another (using SELECT INTO). Additionally, DDL statements are used to create and define new mining structures and models, to import and export mining models and mining structures, and to drop existing models from a database.”)

At 200, a data mining model is developed and trained on a dataset. At 202, an event is detected which triggers an automatic (and realtime) update process for updating the existing model..” where the training process includes identifying futures of the detected event as changes in a time window period, in [0036]-[0037]: “…The event detection component 302 can detect predetermined events such as scheduled times for updating, realtime updating when the model is being used, periodic, incremental update events, and version check events, for example. [0037] FIG. 4 illustrates a methodology of updating the data model based on a sliding window of time series data in accordance with another aspect of the innovation. At 400, a model is received that has been initially trained on a dataset. At 402, an automatic update process is employed based on a sliding window series of data…”; where the received response data observed during the sliding widow, using the learning and reasoning (LR) component to identify features in the received response data observed during the sliding window, in [0053]-[0055]: “In one example, the LR component 1002 can monitor mining results associated with a sliding window with respect to the quality of the mining model being generated therefrom and/or the amount of change computed between models. For example, consider a trained mining model that is applied against data extracted in a 5-month wide sliding window [wherein training the AI model in real-time comprises identifying features within the received response...], which is being moved every two weeks…, the LR component learn and reason to make adjustments to sliding window parameters accordingly… [0055] In another example, the LR component 1002 can perform basic analysis on the data or be made aware of the type of data being modeled, which type information can change the behavior in operation of the system 1000 [wherein training the AI model in real-time comprises identifying features within the received response and a ]. For example, if the data is medical information being analyzed for medical information, the degree of accuracy required can be much higher than if based on customer shopping behavior or patterns [and a correlation between those identified features and the evaluation of the received response]. The LR component 1002 can detect his and make adjustments through the automatic adjustment com­ponent 1004 accordingly.”  and using the LR component and a feature selection module, in [0049]-[0052]: “The learning and reasoning (LR) component 1002 can learn system behaviors and reason about what changes to be made. The subject invention (e.g., in connection with selection) can employ various LR-based schemes for carry­ing out various aspects thereof. For example, a process for determining when to perform a training model update can be facilitated via an automatic classifier system and process… A classifier is a function that maps an input attribute vector, x=(xl, x2, x3, x4, xn), to a class label class(x). The classifier can also output a confidence that the input belongs to a class, that is, f(x)=confidence(class(x)) [a correlation between those identified features and the evaluation of the received response]. Such classification can employ a probabilistic and/or other statistical analysis ( e.g., one factoring into the analysis utilities and costs to maximize the expected value to one or more people) to prognose or infer an action that a user desires to be automatically performed… A support vector machine (SVM) is an example of a classifier that can be employed. The SVM operates by finding a hypersurface in the space of possible inputs that splits the triggering input events [a correlation between those identified features and the evaluation of the received response] from the non-triggering events in an optimal… As will be readily appreciated from the subject specification, the subject invention can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behav­ior, receiving extrinsic information). For example, SVM's are configured via a learning or training phase within a classifier constructor and feature selection module…” in [0059]-[0060]: “As indicated by example, the potential benefits obtained by the LR component 1002 are  )

Regarding claim 5, the rejection of claim 4 is incorporated and Iyer in combination with Morin further teaches the system of claim 4, wherein training the AI model in real-time comprises providing the evaluated response communication for training irrespective of the size of a set of training data. (Iyer teaches for training a AI data model in realtime, in [0035], by a providing the communication as the evaluated response that comprises a response and evaluation as the received data set and evaluation of model update/update triggering event that is not limited to the size of the data set, in [0044] & [0046]-[0048]: “FIG. 10 illustrates a system 1000 that employs a machine learning and reasoning component 1002 which facilitates automating one or more features in accordance with the subject innovation. In this particular implementa­tion, the system 100 includes the model component 102, update component 104, and event detection component 302, and model versioning component 802, as described above. In addition to the learning and reasoning component 1002, an automatic adjustment component 1004 can also be included for automatic adjustment of one or more param­eters and functions, which will be described… 0046] The system 1000 can also include a database server system 1012 which interfaces to the model repository 1006 to provide data 1014 against which the one or models 1008 can be processed, and through which can be accessed training data 1016. [0047] The event detection component 302 can also pro­cess alerts and/or notifications from other systems as triggers to perform various functions. For example, an alert from a remote system (e.g., the database server 1012) can indicate that sufficient amounts of new data have arrived [providing the evaluated response communication for training irrespective of the size of a set of training data.] in the data 1014 that warrant a model training update process to be performed . In another example, a remote system (not shown) is configured to transmit notifications that are pro­cessed as trigger events for performing one or more system functions ( e.g., age out data, weighting data, ... ) [providing the evaluated response communication for training irrespective of the size of a set of training data.]. [0048] The automatic adjustment component 1004 can be employed to make adjustments to system parameters based on, for example, the changing state of the underlying datasets, the training data, the accuracy of the existing model on data, and so on…” and in [0035]-[0036] “At 200, a data mining model is developed and trained on a dataset. At 202, an event is detected which triggers an automatic (and realtime) update process for updating the existing model [providing the evaluated response communication for training irrespective of the size of a set of training data.]. At 204, the model is updated. [0036] FIG. 3 illustrates a model update system 300 that further employs an event detection component 302 for detecting an update triggering event in accordance with another aspect [providing the evaluated response communication for training irrespective of the size of a set of training data.]. As before, the system 300 includes the model component 102 for developing and initial training of a data mining model, and the update component 104 for update processing of the model…” )

Regarding claim 6, the rejection of claim 5 is incorporated and Iyer in combination with Morin further teaches the system of claim 5, wherein the at least one server is further configured to add the received evaluated response communication to training data. (Iyer teaches the server configure using a communication technology to transfer inform between a server the information processing system , in “The system 1300 also includes one or more serv­er(s) 1304. The server(s) 1304 can also be hardware and/or software ( e.g., threads, processes, computing devices). The servers 1304 can house threads to perform transformations by employing the invention, for example. One possible communication between a client 1302 and a server 1304 can be in the form of a data packet adapted to be transmitted between two or more computer processes… Communications can be facilitated via a wired (including optical fiber) and/or wireless technology. The client(s) 1302 are operatively connected to one or more client data store(s) 1308 that can be employed to store information local to the client(s) 1302 (e.g., cookie(s) and/or associated contextual information)…” where the information processed using an identified AI with the received evaluated response communication that can be added to the training dataset, in [0044] & [0046]-[0048]: “FIG. 10 illustrates a system 1000 that employs a machine learning and reasoning component 1002 which facilitates automating one or more features in accordance with the subject innovation. In this particular implementa­tion, the system 100 includes the model component 102, update component 104, and event detection component 302, and model versioning component 802, as described above. In addition to the learning and reasoning component 1002, an automatic adjustment component 1004 can also be included for automatic adjustment of one or more param­eters and functions, which will be described… 0046] The system 1000 can also include a database server system 1012 which interfaces to the model repository 1006 to provide data 1014 against which the one or models 1008 can be processed, and through which can be accessed training data 1016 [wherein the at least one server is further configured to add the received evaluated response communication to training data]. [0047] The event detection component 302 can also pro­cess alerts and/or notifications from other systems as triggers to perform various functions. For example, an alert from a remote system (e.g., the database server 1012) can indicate that sufficient amounts of new data have arrived [received communication comprises a response] in the data 1014 that warrant a model training update process to be performed [and evaluation]. In another example, a remote system (not shown) is configured to transmit notifications that are pro­cessed as trigger events for performing one or more system functions ( e.g., age out data, weighting data, ... ) [received communication comprises a response and evaluation]. [0048] The automatic adjustment component 1004 can be employed to make adjustments to system parameters based on, for example, the changing state of the underlying datasets, the training data [wherein the at least one server is further configured to add the received evaluated response communication to training data], the accuracy of the existing model on data, and so on…”)

Regarding claim 7, the rejection of claim 6 is incorporated and Iyer in combination with Morin further teaches the system of claim 6, wherein determining completion of the training of the AI model comprises allocating some of the training data to a test set and applying the AI model to the test set. (Iyer teaches selecting the trained data as test data for testing and applying the AI model for retraining or to a second version, in [0043]: “…At 900, a first data mining model is received and trained on a dataset. At 902, the first trained model is tagged with version data. The version data can be a number and/or timestamp information, for example. At 904, the first rained model is updated to become a second version model having second version data associated therewith. At 906, the first and second models are compared to obtain results. At 908, the results are analyzed against predetermined change criteria. At 910, if the change meets the criteria, flow is to 912 to employ the second model. Alternatively, if the results do not meet the criteria, the first model is retained [wherein determining completion of the training of the AI model comprises allocating some of the training data to a test set and applying the AI model to the test set for applying a retraining the first AI model or apply a second version of the AI model]…”)

Regarding claim 8, the rejection of claim 7 is incorporated and Iyer in combination with Morin further teaches the system of claim 7, wherein determining completion of the training of the AI model further comprises: comparing a result of the applying of the AI model to the test set to a performance “…At 900, a first data mining model is received and trained on a dataset. At 902, the first trained model is tagged with version data. The version data can be a number and/or timestamp information, for example. At 904, the first rained model is updated to become a second version model having second version data associated therewith. At 906, the first and second models are compared to obtain results. At 908, the results are analyzed against predetermined change criteria [comparing a result of the applying of the AI model to the test set to a performance parameter]. At 910, if the change meets the criteria, flow is to 912 to employ the second model. Alternatively, if the results do not meet the criteria, the first model is retained [wherein determining completion of the training of the AI model further comprises: comparing a result of the applying of the AI model to the test set to a performance parameter; and identifying the AI model as trained when the performance parameter is met]…”)

Regarding claim 9, the rejection of claim 8 is incorporated and Iyer in combination with Morin further teaches the system of claim 8, wherein the at least one server is further configured to receive a response communication and generate an evaluation with the AI model when the AI model is trained. (Iyer teaches the receiving the first model that is retrained and generating and evaluation with the first AI model using the training data tested to evaluate if there exist a better model, in [0056]-[0057]: “In yet another example, the LR component 1002 can learn that a first model performs better over another model even though the underperforming model is a most recently trained version. Accordingly, the first model can be retained until a better model has been created tested and trained for implementation [wherein the at least one server is further configured to receive a response communication and generate an evaluation with the AI model when the AI model is trained]. [0057] The LR component can learn and reason that the training data 1016 employed can be negatively affecting the quality of the models being used, and thus, cause a new set of training data to be generated, tested, and employed for model training.”; where server configure using a communication technology to transfer inform between a server the information processing system , in [0082]-[0083]: “The system 1300 also includes one or more serv­er(s) 1304. The server(s) 1304 can also be hardware and/or software ( e.g., threads, processes, computing devices). The servers 1304 can house threads to perform transformations by employing the invention, for example. One possible communication between a client 1302 and a server 1304 can be in the form of a data packet adapted to be transmitted between two or more computer processes… Communications can be facilitated via a wired (including optical fiber) and/or wireless technology. The client(s) 1302 are operatively connected to one or more client data store(s) 1308 that can be employed to store information local to the client(s) 1302 (e.g., cookie(s) and/or associated contextual information)…” )
	
	
	Regarding claims 10-18, Iyer in combination teaches the claim limitations directed to a method for training an AI model, where the claim10-18 limitations are similar to the limitations recited in claims 1-9 respectively. Therefore, the limitations are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2126   
                                                                                                                                                                                                                                                                                                                                                                                                          /ANN J LO/ Supervisory Patent Examiner, Art Unit 2126